
	
		I
		112th CONGRESS
		1st Session
		H. R. 2277
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Mr. Doggett (for
			 himself, Mr. Levin,
			 Mr. Lewis of Georgia,
			 Ms. Berkley,
			 Mr. McDermott,
			 Mr. Gene Green of Texas,
			 Ms. Jackson Lee of Texas,
			 Mr. Reyes,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Al Green of Texas,
			 Mr. Hinojosa,
			 Mr. Gonzalez,
			 Mr. Cuellar,
			 Mr. Grijalva, and
			 Mr. Hastings of Florida) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend through the end of fiscal year 2011 the
		  authority to make supplemental grants for population increases in certain
		  States under the program of block grants to States for temporary assistance for
		  needy families.
	
	
		1.Short titleThis Act may be cited as the
			 TANF Supplemental Grants Extension
			 Act.
		2.Extension of
			 supplemental grants under the TANF program through the end of fiscal year
			 2011Notwithstanding section
			 811(a)(2) of the Claims Resolution Act of 2010, grants and payments may be made
			 under section 403(a)(3) of the Social Security Act through the fourth quarter
			 of fiscal year 2011 at the level provided for the activities authorized by such
			 section 403(a)(3) through the fourth quarter of fiscal year 2010, and out of
			 any money in the Treasury of the United States not otherwise appropriated there
			 are hereby appropriated such sums as may be necessary for such purpose.
		
